United States Court of Appeals
                                                                  Fifth Circuit

                                                               FILED
                                                              April 5, 2005
                 IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                        _____________________                   Clerk
                             No. 04-10804
                        _____________________

UNITED STATES OF AMERICA
                  Plaintiff - Appellee
                   v.
COREY DONNELL AUSTIN also known as, Tyson also known as,
C-Child
                  Defendant - Appellant


                         ---------------------
         Appeal from the United States District Court for the
                  Northern District of Texas, Dallas
                            3:03-CR-228-1-G
                         ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand the case to the United States District Court for the

Northern District of Texas, Dallas Division for resentencing is

GRANTED.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.